Order, Supreme Court, New York County (Lorraine Miller, J.), entered July 13, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed for plaintiff’s failure to present any factual support for the proposition that the unknown person who shot the decedent in the lobby of defendant’s apartment building was an intruder and not a building resident or guest of a resident. It is sheer speculation for plaintiff’s expert to opine that entry was gained through either the alleged defective sidewalk gate door or roof door (see, Wright v New York City Hous. Auth., 208 AD2d 327, 330-331; Schwartz v Niki Trading Corp., 222 AD2d 214, lv denied 87 NY2d 810). Concur—Sullivan, J. P., Rosenberger, Kupferman, Tom and Mazzarelli, JJ.